Order Entered July 12, 2016




                                      S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                   No. 05-16-00737-CV

           IN RE BETTIE PRIESTER AND JOHN PRIESTER, JR., Relators

               Original Proceeding from the 429th Judicial District Court
                                 Collin County, Texas
                         Trial Court Cause No. 429-04751-2014

                                        ORDER
                       Before Justices Bridges, Myers, and Schenck

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.



                                                /s/ DAVID BRIDGES
                                                    JUSTICE